DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status and Formal Matters
This action is in response to papers filed 10/3/2022.
Claim 167-186 are pending.
Claim 167 has been amended.
Applicant’s election of group I,  (i) "wherein the at least one set of two or more capture probes comprises a second set of two or more capture probes complementary to a different region of the target nucleic acid," (corresponding to claim 178);  (ii) "RNA" as the target nucleic acid (corresponding to claim 180);  (iii) "blood" as the bodily fluid from which a cell is derived (corresponding to claim 182); and (iv) "fixation reagent" as the additional component of the composition (corresponding to claim 183). in the reply filed on 6/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 179, 184-186 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/2022.
Claims 167-178, 180-183 are being examined.
The previous 112 rejections have been withdrawn in view of the amendment.
Priority
	The instant application was filed 08/18/2020  and is a continuation of 12284163 , filed 09/17/2008, which is a continuation in part of 11471278 , filed 06/19/2006, which 
claims priority from provisional application 60691834 , filed 06/20/2005.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The instant filed wrapper does not include a petition for color drawings.
Response to Arguments
The objection to the drawings is maintained in view of the Petition Decision mailed 10/18/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 167-178, 180-183 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 167 has been amended to recite, “unique region of target nucleic acid.”  The recitation of “unique region of target nucleic acid”  is a relative term.  The metes and bounds of the claim are unclear as to what unique is relative to as the target nucleic acid could encompass DNA, thus the complementary sequence is the same.”  Thus the metes and bounds of the claim are unclear.
 Claims 168-178, 180-183 are rejected as they depend from claim 167.  
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim  167-178, 180-183   is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kenny et al (WOO1/94632 published 12/13/2001), Urdea (US Patent 5,681,697 issued Oct 28, 1997) and Ward et al (US Patent 6,007,994 issued Dec 28, 1999) (9/4/2020).
It is noted the specification provides no working examples and relies on the prior art for enablement of the claimed  methods.
The prior art as exemplified below demonstrates that fixing or immobilizing cell samples for  in situ hybridization by use branched DNA(B-DNA), in which the target nucleic acid is immobilized by fixing and hybridized to a target probe, the target probe is hybridized to a preamplifier probe, the preamplifier is hybridized to the amplifier probe, which is subsequently hybridized to fluorescent probe.  Thus the B-DNA in situ hybridization “sandwiches” the preamplifier probe between the target probe and the amplifier probe.  The art also demonstrates the use of two different target probes to hybridize to adjacent part of a target nucleic acid and a labeling system (amplifier probe and preamplifier probe) similar to the B-DNA were known to be used to detect nucleic acids.  Further the art demonstrates the use of multiple different labels was known to be used for in situ hybridization.  Thus the instant claims are nothing more than combining elements known in the art to detect nucleic acids.
Claim 167 has been amended to recite, “unique region of target nucleic acid, wherein the unique regions of the target nucleic acid are adjacent.”    The specification fails to provide a limiting definition or standard how to differentiate a unique region from a non-unique region.  Thus the broadest reasonable interpretation is an adjacent sequence not present elsewhere in the target nucleic acid.
With regards to claims 167, Kenny teaches a method of in situ hybridization to detect low abundance nucleic acids in cells (see abstract). Kenny teaches his method uses branched DNA. Kenny teaches his methods use one or more amplifiers, preamplifiers and label probes to detect target nucleic acids (pages 13-14). Kenny teaches his method can be used to detect any nucleic acid for which a sequence is known (page 17, line 19-20). Kenny teaches that 26 HPV-16-specific and 32 HPV18-specific DNA probes were synthesized and hybridized to the cells (page 19-20). Kenny thus teaches at least two capture probes for a first target sequence and a second target sequence. Kenny teaches amplifier and pre-amplifier probes were obtained (page 20). Kenny teaches the cells were incubated with the set of HPV oligonucleotide probes, which were labeled by hybridization to amplifiers and pre-amplifiers (page 21). Kenny teaches signals were detected (page 22). Kenny teaches labels can be fluorescers, dyes, enzymes, etc. (page 15).

    PNG
    media_image1.png
    589
    942
    media_image1.png
    Greyscale

Kenny teaches  cells were fixed in 4% formaldehyde and resuspended in PBS (page 20, last paragraph). 
With regards claim 178 Kenny teaches a second probe may be contiguous with the first binding sequence. (page 16, lines 15-20)
With regards to claim 180, Kenny teaches the use of the probe or oligonucleotide probe may be composed of RNA, DNA or synthetic nucleotide analogs (page 7, lines 15-19). 
With regards to claim 181, Kenny teaches the use of tissue, plasma, serum, spinal fluid or semen (page 7-8). 
With regards to claim 182, Kenny teaches blood cells(page 7-8). 
With regards to claim 183, Kenny teaches  cells were fixed in 4% formaldehyde and resuspended in PBS (page 20, last paragraph). 
With regards to claims 171-172, Kenny teaches detection by use of flourescers (page 15, 3rd paragraph).  
Kenny does not teach specifically teach  (i) a label, wherein the at least one label probe is capable of hybridizing to the set of two or more capture probes; or (ii) a label, and at least one amplifier hybridized to the at least one label probe and capable of hybridizing to the set of two or more capture probes; or (iii) a label, at least one amplifier hybridized to the at least one label probe, and at least one preamplifier hybridized to the at least one amplifier and capable of hybridizing to the set of two or more capture probes; wherein each capture probe comprises a T section complementary to a non-overlapping region of the target nucleic acid and an L section complementary to a non-overlapping region of the at least one label probe, the at least one amplifier, or the at least one preamplifier (claim167). 
However, Urdea teaches a method of detecting nucleic acids with diminished background (abstract). Urdea teaches, “This invention relates generally to nucleic acid chemistry and hybridization assays. More particularly, the invention relates to methods for generating a more target-dependent signal in solution phase sandwich hybridization assays by minimizing background noise deriving primarily from nonspecific hybridization and/or nonspecific binding. The invention additionally relates to methods for compensating for lost signal while reducing background noise.” Urdea teaches a method of binding two or more label extenders to an analyte to allow detection (column 2, last paragraph). Urdea teaches, “In this aspect, the assay is carried out at conditions which favor formation of hybrid complexes in which analyte molecule is bound to the amplification multimers or label probes. This technique is premised on the enhanced stability of the multi-component complex relative to the much less stable two-component complexes. A preferred method of favoring analyte-amplification multimer hybrid complexes includes running one or more steps of the assay at a temperature between T.sub.ml and T.sub.m2.’’Urdea teaches binding two or more capture sequences (LE 1 and LE2) to a target nucleic acid and a label probe in figure 11. The section of LEI and LE2 hybridizing the target sequences are the T sections and the sections hybridizing to label probe are the L sections.” Urdea discloses only an exemplification of the configuration of the probes and other configurations are possible.

    PNG
    media_image2.png
    1029
    664
    media_image2.png
    Greyscale

Urdea teaches the biological sample includes, “blood cells, tumors, organs, and also samples of in vitro cell culture constituents (including but not limited to conditioned medium resulting from the growth of cells in cell culture medium, putatively virally infected cells, recombinant cells, and cell components). Preferred uses of the present method are in detecting and/or quantitating (a) viral nucleic acids, such as from hepatitis B virus ("HBV"), hepatitis C virus ("HCV"), hepatitis D virus ("HDV"), human immunodeficiency virus ("HIV"), and the herpes family of viruses, including herpes zoster (chicken pox), herpes simplex virus I & II, cytomegalovirus, Epstein-Barr virus, and the recently isolated Herpes VI virus, and (b) bacterial nucleic acids, such as Chlamydia, Mycobacterium tuberculosis, etc.” (column 10, lines30-45).
Ward teaches a method of multiplex in situ hybridization allows for fast accurate detection of multiple nucleic acids (see abstract). Ward teaches in situ hybridization probes wherein each probe comprises a plurality of oligonucleotides that are labeled in a manner to make them distinguishable from those directed to another target nucleic acid (see column 2, lines 55-60). Ward further teaches that different bacterial cells in a mixture were differentiated by hybridization to detection of differently labeled probes (example 2).
The teachings of Kenny demonstrate that methods of detecting nucleic acids in a cell by in situ hybridization of capture probes to target sequences and label probes to the capture probes were known. Further, the teachings of Urdea demonstrates that detection of nucleic acid by cooperative binding of two or more capture probes to a single target nucleic and a label probe were known. While, Ward teaches that methods of detecting multiple target sequences in a single cell by in situ hybridization were known. 
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the known reagents  including  a suspended cell, two or more capture probes to adjacent portions of a target nucleic acid, at least one label probe of Kenny, Urdea, and Ward.  The artisan would be motivated  to detect multiple targets in a single cell  resuspended cell to allow  for the determination of presence or absence and spatial orientation of the nucleic acids being assayed. Thus the artisan would have a reasonable expectation of success by the combination of known methods of detecting nucleic acids in cells. It would have been prima facie obvious to one of skill in the art at the time the invention was made to improve the method of Kenny by use of the two or more capture probe extenders hybridized and labeling probe taught by Urdea in the in situ hybridization sandwich method of Kenny. The artisan would be motivated as the method of Urdea requires the cooperative binding of the capture probes to the target and the label probes increasing the specificity of the detection by decreasing the background as detection requires the cooperative binding of all the components for hybridization and detection. Further Urdea suggests the use of simultaneous hybridization of the assay components. The artisan would be motivated to simultaneously hybridize the assay components as it would minimize the time required for sequential hybridization and washing of the samples. It would further have been obvious to one of skill in the art to use naturally occurring probes made of naturally occurring nucleotides as Kenny and Urdea teach naturally occurring nucleotides were known to be used in probes and suggest their use. Further, the teachings of Kenny and Urdea only envision the use of naturally occurring or synthetic nucleotide analogs and thus there are a limited number of possibilities. Further it would have been prima facie obvious to one of skill in the art at the time the invention was made to use target probes with the 3' or 5' complementary to the target sequences as Urdea suggests other configurations are possible and with the use of two target probes there is only a limited number of possibilities (only 3’ complementary, only 5’ complementary, or one of each). 
Further it would have been prima facie obvious to one of skill in the art at the time the invention was made to improve the teachings of Kenny and Urdea to include multiplex analysis of multiple target sequences by in situ hybridization as taught by Ward by the inclusion of additional probes. The artisan would be motivated as the use of multiplex analysis would allow the detection of multiple sequences or target nucleic acids simultaneously. Thus allowing the detection of multiple sequences and/or target nucleic acids and determination of spatial relationship of the multiple targets within a single cell.
With regards to claim 168-170, 173-174  Urdea teaches a label probe system comprising one or more labels. Urdea teaches LEI and LE2, comprises 5’ or 3’ sections complementary to the target nucleic acid (t -section) and a 5’ or 3’ sequence complementary to the label probe system. Urdea further teaches, “It will be appreciated by those skilled in the art that the cruciform-type configurations shown in FIG. 11 is for purposes of exemplification only, and that alternative assay configurations employing two or more label extender molecules are also possible. The only requirement is that the assay be structured such that the target binds to the amplification multimer with a melt temperature greater than that of the label extenders binding to the amplification multimer. It will also be appreciated by those skilled in the art that this embodiment works equally well if C-1 and C-2 are identical amplification multimer sequences complementary to identical sequences C-3 and C-4 in the two label extenders: in this instance, the amplification multimer contains two copies of the repeat sequence C-1. It will further be appreciated that the preceding description could be utilized with a preamplifier (as discussed below), wherein the label extenders interact in cruciform structure with the preamplifier rather than directly with the amplification multimer. In another embodiment of the invention, the phenomenon of target-independent signal generation is addressed by bridging adjacent amplifier molecules in such a way as to reduce virtually all of the principal sources of assay background, including nonspecific hybridization of label extender molecules to capture probes and capture extender molecules, nonspecific hybridization of amplification multimers to capture probes and capture extender molecules and amplifier nonspecific binding. In this embodiment, two distinct amplifier multimers are used, designated AMP1 and AMP2 in FIG. 12, as well as two distinct label extender molecules, designated LEI and LE2. Neither AMP1 nor AMP2 will retain label unless they are within bridging distance of each other, so that there is a much higher likelihood that the amplifiers are actually bound to the target molecule before labelling occurs. This is accomplished by providing label probes which contain: (1) a first nucleic acid sequence L-1 which contains a nucleic acid sequence complementary to a region in the repeating oligonucleotide subunits of AMP1; (2) a second nucleic acid sequence L-2 which contains a nucleic acid sequence complementary to a region in the repeating oligonucleotide subunits of AMP2; and (3) a detectable label there between. L-1, L-2, and the corresponding complementary sequences in the amplifier probes are selected such that the melting temperature of the complex formed from both amplifier probes and the label probes is preferably at least about 10.degree. C. higher than the melting temperature of the complex formed between the label probe and a single amplifier multimer. It will also be appreciated that such a configuration gives rise to the advantages discussed above with respect to the use of multiple probes and consequent additional hybridization steps required to produce a detectable signal. “  
With regards to claim 168, Urdea teaches LE1 and LE2 hybridize to different target regions in the same nucleic acid(figure 11).  mRNA is a nucleic acid and thus obvious. 
With Regards to claim 175-176, Urdea teaches, “At least one of the segments has a sequence, length, and composition that permits it to bind specifically to a target sequence in a label probe; additionally, at least one of the segments has a sequence, length, and composition that permits it to bind specifically to a target sequence in a label extender or preamplifier. Typically, such segments will contain approximately 15 to 50, preferably 15 to 30, nucleotides, and will have a GC content in the range of about 20% to about 80%.”( column 6, last full paragraph).  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to have probes hybridizing to the target nucleic acid and the label probes (amplifiers or preamplifiers to be 15 to 50 nucleotides.  The artisan would be motivated to provided probes hybridizing to the target nucleic acid and the label probes (amplifiers or preamplifiers with similar melting temperatures.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to design known probes for hybridization.
With regards to claim 177,Urdea teaches, “This method is premised on the design and construction of hybrid complexes such that the melt temperature Tm1 at which the analyte dissociates from the capture probe in the capture probe-capture extender-analyte hybrid is at least about 5.degree. C. greater than, preferably at least about 10.degree. C. greater than the melt temperature Tm2 at which a capture extender dissociates from a capture probe in the capture probe-capture extender hybrid.” Urdea continues to suggest carrying out the assay at a temperature higher than Tm2, which is the melting temperature of the capture probe and label probe, amplifier or preamplifier of the instant claims. 
Response to Arguments
The response traverse the rejection asserting the claims require a suspended cell.  This argument has been thoroughly reviewed but is not considered persuasive as the rejection addresses  suspended cell.
The response further provides arguments about an unexpected result.  First, MPEP 716.01(c) makes clear that  "The arguments of counsel cannot take the place of evidence in the record. In re Schulze , 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long - felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant."  Here, the statements regarding the unexpected results of the method must be supported by evidence, not argument.
This should not be construed as an invitation for providing evidence.  As further stated in the MPEP 716.01 regarding the timely submission of evidence:
A)    Timeliness.
Evidence traversing rejections must be timely or seasonably filed to be entered and entitled to consideration.  In re Rothermel, 276 F.2d 393, 125 USPQ 328 (CCPA 1960).  Affidavits and declarations submitted under  37  CFR 1.132 and other evidence traversing rejections are considered timely if submitted:
(1) prior to a final rejection,
(2) before appeal in an application not having a final rejection, or
(3) after final rejection and submitted
(i) with a first reply after final rejection for the purpose of overcoming a new ground of rejection or requirement made in the final rejection, or
(ii) with a satisfactory showing under  37  CFR 1.116(b) or  37
CFR 1.195, or
(iii) under  37 CFR 1.129(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 167-178, 180-183  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim257-276 of copending Application No. 16/892826 Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to composition comprising: (a) a suspended cell comprising or suspected of comprising a target nucleic acid; (b) at least one set of two or more capture probes complementary to the target nucleic acid; and (c) at least one label probe: (i) a label, wherein the at least one label probe is capable of hybridizing to the set of two or more capture probes; or (ii) a label, and at least one amplifier hybridized to the at least one label probe and capable of hybridizing to the set of two or more capture probes; or (iii) a label, at least one amplifier hybridized to the at least one label probe, and at least one preamplifier hybridized to the at least one amplifier and capable of hybridizing to the set of two or more capture probes; wherein each capture probe comprises a T section complementary to a non-overlapping region of the target nucleic acid and an L section complementary to a non-overlapping region of the at least one label probe, the at least one amplifier, or the at least one preamplifier.
 Claims of 826 are drawn to  A composition comprising: (a) a target nucleic acid; (b) at least one set of two or more capture probes hybridized to the target nucleic acid; (c) at least one set of two or more preamplifiers hybridized to the two or more capture probes; (d) at least one set of two or more linker capture probes hybridized to the two or more preamplifiers; (e) at least one amplifier hybridized to the two or more linker capture probes; and (f) at least one label molecule hybridized to a section of the at least one amplifier; wherein each capture probe comprises a T section complementary to a region of the target nucleic acid and an L section complementary to a region of one of the two or more preamplifiers, wherein each T section is complementary to a non-overlapping region of the target nucleic acid and each L section is complementary to a non-overlapping region of one of the two or more preamplifiers; and wherein the at least one set of two or more linker capture probes cannot bind stably to either the two or more preamplifiers or the at least one amplifier alone.  Claim 275 is drawn to a method of sucking the probes with cells. 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to provide a suspended cell comprising the target nucleic acid in the composition of claim 826.  The artisan would be motivated to provide suspended cells having the target nucleic acid to have a positive control for the composition.  The artisan would have a reasonable expectation of success as the artisan is merely combining known reagents.
The dependent claims of 826 are commensurate in scope with the instant dependent claims.
Claim 167-178, 180-183  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim257-276 of copending Application No. 17/012,394. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to composition comprising: (a) a suspended cell comprising or suspected of comprising a target nucleic acid; (b) at least one set of two or more capture probes complementary to the target nucleic acid; and (c) at least one label probe: (i) a label, wherein the at least one label probe is capable of hybridizing to the set of two or more capture probes; or (ii) a label, and at least one amplifier hybridized to the at least one label probe and capable of hybridizing to the set of two or more capture probes; or (iii) a label, at least one amplifier hybridized to the at least one label probe, and at least one preamplifier hybridized to the at least one amplifier and capable of hybridizing to the set of two or more capture probes; wherein each capture probe comprises a T section complementary to a non-overlapping region of the target nucleic acid and an L section complementary to a non-overlapping region of the at least one label probe, the at least one amplifier, or the at least one preamplifier.
The claims of ‘394 are drawn to a method of detecting two or more nucleic acid targets within an individual cell, the method comprising: providing a sample comprising the cell, which cell comprises or is suspected of comprising two or more nucleic acid targets; providing for each nucleic acid target a label probe system comprising two or more identical label probe complexes, each of which comprises a nucleic acid component and one or more labels, wherein the labels of the label probe systems are distinct for each target nucleic acid; providing for each nucleic acid target a capture probe system comprising two or more sets of capture probes, wherein each set of capture probes comprises two or more different capture probes, wherein all capture probes in the capture probe system comprise a T section and an L section, wherein the T section is a nucleic acid sequence complementary to a section on the nucleic acid target and the L section is a nucleic acid sequence complementary to a section on the nucleic acid component of the label probe complex, and wherein the T sections of the two or more different capture probes are complementary to non-overlapping regions of the nucleic acid target, and the L sections of the two or more different capture probes are complementary to nonoverlapping regions of the nucleic acid component of the label probe complex; hybridizing, in the cell and in the presence of cellular non-target nucleic acids, the capture probe system to the two or more nucleic acid targets, when present in the cell, thereby providing hybridization of two or more different capture probe sets to a single copy of the nucleic acid target molecules in the presence of cellular non-target nucleic acids; capturing, in the cell and in the presence of cellular non-target nucleic acids, the label probe system to the capture probe system hybridized to the nucleic acid target molecules, wherein the capturing occurs by simultaneously hybridizing the two or more different capture probes in each capture probe set to a single molecule of the nucleic acid component of the label probe complex that is complementary to the L sections of the two or more different capture probes, thereby capturing the two or more label probe complexes to the nucleic acid target in the presence of cellular non-target nucleic acids; and detecting a signal from the two or more libel probe complexes captured on the nucleic acid targets, wherein the presence of a signal indicates the presence of the nucleic acid targets in the sample, and the absence of a signal indicates the absence of the nucleic acid targets in the sample.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims the method of ‘394 encompass the use of the instant reagents.
The dependent claims of ‘394 are coextensive
 with the instant claims.
Response to Arguments
The response traverse the rejection asserting the claims require a suspended cell.  This argument has been thoroughly reviewed but is not considered persuasive as the rejection addresses  suspended cell.
The response further provides arguments about an unexpected result.  First, MPEP 716.01(c) makes clear that  "The arguments of counsel cannot take the place of evidence in the record. In re Schulze , 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long - felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant."  Here, the statements regarding the unexpected results of the method must be supported by evidence, not argument.
This should not be construed as an invitation for providing evidence.  As further stated in the MPEP 716.01 regarding the timely submission of evidence:
A)    Timeliness.
Evidence traversing rejections must be timely or seasonably filed to be entered and entitled to consideration.  In re Rothermel, 276 F.2d 393, 125 USPQ 328 (CCPA 1960).  Affidavits and declarations submitted under  37  CFR 1.132 and other evidence traversing rejections are considered timely if submitted:
(1) prior to a final rejection,
(2) before appeal in an application not having a final rejection, or
(3) after final rejection and submitted
(i) with a first reply after final rejection for the purpose of overcoming a new ground of rejection or requirement made in the final rejection, or
(ii) with a satisfactory showing under  37  CFR 1.116(b) or  37
CFR 1.195, or
(iii) under  37 CFR 1.129(a).

Summary
	No claims are allowed.
Conclusions
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634